TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00479-CV


In re Hays County Criminal District Attorney's Office and 
Texas Department of Family and Protective Services




FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 2010-1179, HONORABLE KARIN E. BONICORO, JUDGE PRESIDING


O R D E R
PER CURIAM
	Relator has filed a petition for writ of mandamus.  See Tex. R. App. P. 52.3, 52.8. 
We grant emergency relief pending our resolution of the petition for writ of mandamus and stay the
portion of the trial court's July 30, 2010 order requiring a police officer to appear and testify at a
hearing to be held August 13, 2010.  See id. R. 52.10(b).  The real parties in interest may file their
responses to the merits of the petition on or before August 23, 2010.  See id. R. 52.4.    
	It is ordered August 11, 2010.

Before Chief Justice Jones, Justices Puryear and Pemberton